Per Curiam.
Respondent was admitted to practice by this Court in 1989. He maintained a law office in New Jersey, where he was admitted in 1972.
He was reciprocally suspended for three months by this Court in 1996 after being similarly suspended in New Jersey (Matter of Gendel, 233 AD2d 613). He was reinstated in New Jersey but did not apply for reinstatement in New York. By order dated November 30, 1998, the Supreme Court of New Jersey disbarred respondent upon his consent in which he acknowledged that he could not successfully defend himself against a complaint of knowing misuse of client trust funds. Petitioner, the Committee on Professional Standards, moves to reciprocally discipline respondent, who has not responded to the motion.
In view of the above, we grant petitioner’s motion and reciprocally disbar respondent, effective immediately (see, 22 NYCRR 806.19).
Mikoll, J. P., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that petitioner’s motion is granted; and it is further Ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further Ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further Ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.